DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT



                       DONALD L. LASTRINA,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D22-2252



                         September 21, 2022

Appeal pursuant to Fla. R. App. P. 141(b)(2) from the Circuit Court
for Highlands County; Peter F. Estrada, Judge.

Donald L. Lastrina, pro se.


PER CURIAM.


           Affirmed.


CASANUEVA, BLACK, and SMITH, JJ., Concur.


Opinion subject to revision prior to official publication.